Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022, has been entered.

Status of Claims
This Office Action is responsive to the request for continued examination filed July 28, 2022, and the examiner-initiated interview held September 7, 2022.
Claims 5-6 and 17-18 were previously canceled.
Claims 1, 13, and 24 were amended.
Claims 2-4, 7-12, 14-16, and 19-23 are in their original or a previous presentation.
Claim 24 is canceled as part of the examiner’s amendment.
Claims 1-4, 7-16, and 19-23 are currently pending and have been fully examined.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

1. (Previously Presented) In a health information management system, a method for medical data warehouse management, the method comprising: 

receiving a plurality of medical record source documents, wherein the plurality of medical record source documents include evidence; 

selecting a model and model weights based upon context of an annotation activity and a user, wherein the selecting includes modifying a dynamic confidence threshold based at least in part upon the annotation activity, wherein the dynamic confidence threshold is applied to each source document of the plurality of medical record source documents; 

generating at least one finding from the evidence using the selected model; 

probabilistically transforming the plurality of medical record source documents into a structured data set; 

generating a subset of source documents for each of the at least one finding; 

selecting a single source document from each subset of source documents with the largest confidence for a given finding; 

embedding links into the structured data set which references the single source document; 

filtering a plurality of coders for proficiency in the evidence to yield a set of proficient coders, wherein proficiency is a metric including accuracy in an area associated with the evidence and time taken to perform coding in the area; 

measuring a number of risk adjustment factors each of the proficient coders completes per hour on average, and a rate of false positive coding measured as a rate of annotation disagreement with a supervisor, and an accuracy measure comprising a degree that a given coder agrees with other coders when presented the same task; 

ranking the proficient coders by the risk adjustment factor completed per hour, the accuracy measure, and the false positive coding measured for each proficient coder to generate a ranked coder list; 

filtering the ranked coder list by availability to generate a best suited coder; 

routing the structured data set with embedded links to the best suited coder; and 

submitting the finding for reimbursement.

2. (Original) The method of claim 1 wherein the finding includes a medical condition.

3. (Previously Presented) The method of claim 1 further comprising presenting the source document to a user when one of the links is selected.

4. (Original) The method of claim 3 wherein the evidence in the source document is highlighted when presented to the user.

5. (Canceled)

6. (Canceled)

7. (Original) The method of claim 2 wherein the finding includes an annotation.

8. (Original) The method of claim 7 wherein the finding includes an association between the evidence and the annotation.

9. (Original) The method of claim 1 wherein the user updates the finding.

10. (Original) The method of claim 9 further comprising storing the updated finding in a data warehouse.

11. (Previously Presented) The method of claim 8 wherein the user updates any of the annotation, the medical condition, or the association.

12. (Original) The method of claim 1 wherein the finding is generated from the evidence using natural language processing.

13. (Previously Presented) A data warehouse management system for a health information management system, the data warehouse management system comprising: 

a data warehouse configured to receive a plurality of medical record source documents, wherein the plurality of medical record source documents include evidence; 

a classifier configured to select a model and model weights based upon context of an annotation activity and a user, wherein the selecting includes modifying a dynamic confidence threshold based at least in part upon the annotation activity, wherein the dynamic confidence threshold is applied to each source document of the plurality of medical record source documents, and generate findings from the evidence using natural language processing using the selected model; and 

a manager configured to probabilistically transform the plurality of medical record source document into a structured data set, the manager further configured to generate a subset of source documents for each of the at least one finding, select a single source document from each subset of source documents with the largest confidence for a given finding, and embed links into the structured data set which references the single source document; 

a coder marketplace configured to 

filter a plurality of coders for proficiency in the evidence to yield a set of proficient coders, wherein proficiency is a metric including accuracy in an area associated with the evidence and time taken to perform coding in the area, measure a number of risk adjustment factors each of the proficient coders completes per hour on average, and a rate of false positive coding measured as a rate of annotation disagreement with a supervisor, and an accuracy measure comprising a degree that a given coder agrees with other coders when presented the same task, rank the proficient coders by the risk adjustment factor completed per hour, the accuracy measure, and the false positive coding measured for each proficient coder to generate a ranked coder list, and filter the ranked coder list by availability to generate a best suited coder; 

an interface configured to enable user updating of the finding and routing the structured data set with embedded links to the best suited coder, and 

a network connection for submitting the finding for reimbursement.

14. (Original) The system of claim 13 wherein the finding includes a medical condition.

15. (Previously Presented) The system of claim 13 wherein the interface is further configured to present the source document to a user when one of the links is selected.

16. (Original) The system of claim 15 wherein the interface is further configured to highlight the evidence in the source document when presented to the user.

17. (Canceled)

18. (Canceled)

19. (Original) The system of claim 14 wherein the finding includes an annotation.

20. (Original) The system of claim 19 wherein the finding includes an association between the evidence and the annotation.

21. (Previously Presented) The system of claim 20 wherein the interface receives user updates for any of the annotation, the medical condition, or the association.

22. (Original) The system of claim 13 wherein the data warehouse stores the updated finding.

23. (Original) The system of claim 13 wherein the finding is generated from the evidence using natural language processing.

24. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The amendments made to the claims as part of the request for continued examination change the scope of the claims in a way that overcomes the applied prior art rejections of the most recent Office Action, the Final Rejection dated April 18, 2022.
The most relevant prior art that could be identified was the Welinder reference (US PG Pub. 2013/0346356), which describes the ability to generate different confidence thresholds based on the labeling tasks the system is trained for, however, it does not explicitly describe applying these confidence thresholds to the different source documents.
The Vu reference teaches a system that learns how to perform tasks based on learning information from the environment and past data (see Vu, par. [0228], [0265]). However, when predicted instances either do not occur (failing to collide with object when collision predicted) or instances not predicted do occur (colliding with an object when a collision was not predicted), the system has the ability to modify the thresholds for the different tasks because either the threshold for prediction was too high (in instances where the collision was not predicted) or too low (in instances where the predicted collision did not occur) (Vu, par. [0146]). Although this is not necessarily in the same field of endeavor as the claimed invention, it is solving the same problem as the limitations of the claimed invention it is being used to teach, which is adjusting the confidence threshold for making a determination based on the amount of evidence needed to make a correct prediction (see Vu, par. [0146]; specification, par. [0016], [0071]).
However, the combination between the Vu reference and the combination of Krishnan (US PG Pub. 2007/0192143), Welinder, Liu (US PG Pub. 2017/0132314), Applicant Admitted Prior Art, Woods (US PG Pub. 2016/0048643), Heinze (US PG Pub. 2007/0226211), and Woo (US PG Pub. 2014/0012738) already used to teach the limitations of the independent claim is not one that would be considered obvious.
Therefore, the claimed invention is a novel and nonobvious invention, which overcomes the previous rejections under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686